DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
	A.	The Applicants, on page 1, line 20, argue “Yamakawa fails to teach or disclose such a crosslinked polymer”
	In response,
	Yamakawa et al., in paragraph [0036], disclose “…However the copolymers are preferable crosslinked polymers…”.

	B.	The Applicants, on page 1, lines 2021, argue “Yamakawa is silent about the structural unit derived from a macromonomer”.
	In response,
	Yamakawa et al. disclose in paragraph [003] “The monomer giving structural units (c) is a methacrylonitrile. The methacrylonitrile-containing copolymers…”.
	The Examiner has construed the methacrylonitrile as corresponding to the monomer represented by formula 1 given in instant claim 1; and a methacrylonitrile-containing copolymer has been construed as a mixture of two or more methacrylonitrile monomers that undergo polymerization, thus providing a macromonomer comprising the polymerization product of the methacrylonitrile monomer.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4, 6 and 8 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (US 20020034686).
Claim 1:	 Yamakawa et al. disclose a binder for a non-aqueous electrolyte secondary battery electrode (paragraph [0009] discloses a binder suitable for a lithium-ion secondary battery), comprising: 
a crosslinked polymer having a carboxyl group thereof (paragraph [0030], wherein 	
the crosslinked polymer includes 
a structural unit derived from an ethylenically unsaturated carboxylic acid monomer (abstract discloses (b) structural units derived from an ethylenically unsaturated carboxylic acid monomer); and 
a structural unit derived from a macromonomer including at least one compositional monomer selected from compounds represented by following formula (1): 
[C1] 
H2C═ CR1--X formula (1) wherein in formula (1), R1 represents a hydrogen or a methyl group; X represents C(═O)OR2 or CN (abstract discloses structural units derived from a methacrylonitrile monomer). See also entire document.
Claim 4:	Yamakawa et al. disclose that the crosslinked polymer further includes a structural unit (d) derived from a crosslinkable monomer (paragraphs [0030], lines 6-13 and [0031]).
Claim 6:	 Yamakawa et al. disclose that the crosslinked polymer has a pH of 8.0 or more in a 0.5% by mass aqueous solution (paragraph [0051]).	Claim 8:	Yamakawa et al. disclose in paragraph [003] “The monomer giving structural units (c) is a methacrylonitrile. The methacrylonitrile-containing copolymers…”.
	The Examiner has construed the methacrylonitrile as corresponding to the monomer represented by formula 1 given in instant claim 1; a methacrylonitrile-containing copolymer has been construed as a mixture of two or more methacrylonitrile monomers that undergo polymerization, thus providing a macromonomer comprising the polymerization product of the methacrylonitrile monomer; and the macromonomer of Yamakawa et al. anticipates that the macromonomer is a linear polymer having a linear molecular structure.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 3, 7 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. as applied to claim 1 above.
Yamakawa et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	Yamakawa et al. do not explicitly disclose that the binder comprises 50% by mass or more and 99.9% by mass or less of the ethylenically unsaturated carboxylic acid monomer relative to all structural units in the crosslinked polymer.
However, Yamakawa et al. disclose “The ratio of [structural units (a) plus structural units(c)]/structural units (b) is in the range of 99.9 to 1.5 by weight, preferably 99.5 to 2 by weight; and the sum of structural units (a), structural units (b) and structural units (c) is at least 70% by weight, preferably at least 80% by weight, based on the weight of the total structural units of the polymer”.
Thus, e.g., @ a+b+c = 70% (i.e. a+c = 70%-b), and a+c/b = 2% (i.e. a+c = 2%b); 2%b = 70%-b; 2%+1b = 70%; 1+.02b = 0.7; b = 0.7/1.02 = 67/5 approx. (other mass% can be found assuming a+b+c = 80%, a+c/b= 99.5 or 2 < a+c/b < 99.5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Yamakawa et al. to comprise the appropriate mass%, including that recited, according to the need.
One having ordinary skill in the art would have been motivated to make the modification to provide a binder that would have exhibited good resistance to an electrolyte solution and good electrochemical stability, and given an enhanced adhesion between an active material and a collector, which binder would have been suitable for the preparation of an electrode for a lithium ion secondary battery (paragraph [0009]).
Claim 3:	Yamakawa et al.do not explicitly disclose that the binder comprises 0.1% by mass or more and 50% by mass or less of the macromonomer relative to all structural units of the crosslinked polymer.
As shown above in claim 3, given that a+b+c= 70%, and b+68%, the binder of Yamakawa et al. would obvious comprises 0.1% by mass or more and 50% by mass or less of the macromonomer relative to all structural units of the crosslinked polymer and that other mass% could be found assuming a+b+c = 80%, a+c/b= 99.5 or 2 < a+c/b < 99.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Yamakawa et al. to comprise the appropriate mass%, including that recited, according to the need.
One having ordinary skill in the art would have been motivated to make the modification to provide a binder that would have exhibited good resistance to an electrolyte solution and good electrochemical stability, and given an enhanced adhesion between an active material and a collector, which binder would have been suitable for the preparation of an electrode for a lithium ion secondary battery (paragraph [0009]).
Claim 7:	Yamakawa et al. do not disclose that 
Yamakawa et al. in paragraph [0050] disclose “For the preparation of a binder in the form of composite polymer particles, for example, a two stage polymerization method can be employed wherein one or more kinds of monomers are polymerization by an ordinary method, and then the remainder monomer or monomers are added to the polymerizati0n system to be thereby polymerized.
In paragraph [0037], Yamakawa et al. disclose a 2-ethylhexy (meth)acrylate/(meth)acrylic acid/-methacrylonitrile copolymer. 
In view of the disclosure in paragraph [0050], the methacrylonitrile copolymer would under a first stage polymerization, followed by the addition of the 2-ethylhexy (meth)acrylate and (meth)acrylic acid to the polymerization system.
This two stage polymerization would obvious provide a macromonomer having an ethylenically saturated group (i.e. (meth)acrylic acid) in the intermediate segment of and/or at an end of the molecular chain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Yamakawa et al. in light of the teaching of Yamakawa et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a binder that would have exhibited good resistance to an electrolyte solution and good electrochemical stability, and given an enhanced adhesion between an active material and a collector, which binder would have been suitable for the preparation of an electrode for a lithium ion secondary battery (paragraph [0009]).
Claim 9:	The rejection of claim 9 is as set forth above in claim 7 wherein Yamakawa et al. disclose in paragraph [003] “The monomer giving structural units (c) is a methacrylonitrile. The methacrylonitrile-containing copolymers…”.
	The Examiner has construed the methacrylonitrile as corresponding to the monomer represented by formula 1 given in instant claim 1; a methacrylonitrile-containing copolymer has been construed as a mixture of two or more methacrylonitrile monomers that undergo polymerization, thus providing a macromonomer comprising the polymerization product of the methacrylonitrile monomer; and the macromonomer of Yamakawa et al. renders obvious that the macromonomer is a linear polymer having a linear molecular structure.

8.	Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. as applied to claim 1 above, and further in view of Sonobe et al. (US 20170062828).
Yamakawa et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 5:	Yamakawa et al. do not disclose that the of the crosslinked polymer comprises a lithium salt.
Sonobe et al disclose a crosslinked polymer having a carboxyl group (e.g. an ethylenically unsaturated carboxylic acid group) and a lithium salt (paragraph [0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Yamakawa et al. by incorporating the lithium salt of Sonobe et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium salt of an ethylenically unsaturated carboxylic acid that would have further improved the life characteristics of a lithium ion secondarby battery while also further reduced internal resistance of the lithium ion secondary battery as a result of slurry composition stability being improved due to introduction of a lithium carboxylate (-COOLi) into the resultant copolymer X (paragraph [0060]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729